Title: From Thomas Jefferson to D’Anmours, 30 November 1780
From: Jefferson, Thomas
To: Anmours, Charles François, Chevalier d’



Dear Sir
Richmond Nov. 30. 1780.

I received your favor from Baltimore and shall carefully attend to the notifying you of the arrival of any fleet here from your nation or other circumstance which I may think interesting to you. The enemy have left us as you will before have heard. Tho’ I do not  wish for new occasions of calling together my countrymen to try their valour, yet I really wish, as they were called together that the enemy had staid to give them a little exercise and some lessons in real war. Were it not that an invasion of our state at Portsmouth shuts the only door of our commerce, I had rather fight our share of them here than send 300 miles to seek them in a climate more fatal than their sword. I am at present busily employed for Monsr. Marbois without his knowing it, and have to acknolege to him the mysterious obligation for making me much better acquainted with my own country than I ever was before. His queries as to this country put into my hands by Mr. Jones I take every occasion which presents itself of procuring answers to. Some of them however can never be answered till I shall [have] leisure to go to Monticello where alone the materials exist which can enable any one to answer them. I am exceedingly anxious to get a copy of Le grande Encyclopedie, but am really frightened from attempting it thro’ the mercantile channel, dear as it is originally and loaded as it would come with the enormous advance which they lay on under pretext of insurance out and in. You once thought that some means might be fallen on of effecting this importation by some vessel of war and perhaps of making the remittance in tobacco in the same way. Should any such occur I shall be greatly obliged by your availing me of it, and will surely answer every engagement you can make for me.
I am with great sincerity Your friend & servt.
